DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 14, 2021 was filed after the mailing date of the application on May 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,997,774. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.


1
U.S. Patent #10,997,774
1



Present Application #17/306,663  Claim 1
U.S. Patent #10,997,774  Claim 1
A method of generating an intermediate layer, the method comprising: 
A method of generating an image viewable in a view space, the method comprising:
generating local surface properties for a graphics object from parameter image maps;
generating local surface properties for a graphics object from parameter image maps, 

the graphics object existing in an object space;
generating a first object image surface layer based on the local surface properties;
generating a first layer image based on the local surface properties, 

the first layer image including one or more of the local surface properties of the graphics object existing in the object space such that the first layer image exists in the object space and is not viewable in the view space;
storing intermediate surface results as an object image layer from the object local surface properties; and
storing the first layer image as intermediate surface results of the graphics object in object space;
rendering a second object image surface layer based on the stored intermediate surface results.
generating a second layer image based on the stored intermediate surface results, 

the second layer image existing in the object space and not being viewable in the view space; and

rendering the view space image of the graphic object in the view space at least in part by consuming (i) the first layer image, (ii) the second layer image, or (iii) both the first layer image and the second layer image.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than that of claim 1 of the patent application, thus encompasses that of the patent application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg et al. (US 2019/0066365).

As to claim 1, Schmalstieg et al. disclose a method of generating an intermediate layer (Figure 7), the method comprising: generating local surface properties for a graphics object from parameter image maps ([0021] notes CPU may execute a computer graphics generating program, such as a video game, ray tracing program, animation program, or the like, where CPU 104 may generate one or more graphics primitives (e.g. vertices, lines, triangles, or the like) as well as characteristics for objects defined by the primitives (e.g. texture images to be applied to the objects, position data defining relative positions of the objects, illumination characteristics, etc.) through generation of this graphics program, and CPU 104 may also define one or more camera positions, generally corresponding to the position of the screen/display at which images rendered from the graphics primitives are to appear, where the generated data may be referred to as graphics data); generating a first object image surface layer based on the local surface properties (e.g. Figure 4, 3D scene data 230, [0022] notes CPU 104 may send the graphics data to graphics card (which includes GPU 110) for rendering, [0023] notes GPU 110 to then render an image from the graphics data, [0024] notes GPU 110 may perform only a first part of an image rendering process, where the first portion of the image rendering process may include geometry processing stage and rasterization stage of a graphics processing pipeline, and the performance of these stages may result in intermediate graphics data, Figure 2 and associated text further elaborates on process, where the CPU 152 and GPU 160 operates similarly as CPU 104 and GPU 110, respectively, [0058] notes GPU 160 may perform a first portion of an image rendering process, to generate intermediate graphics data, where the first portion of the image rendering process may include geometry processing stage 166 and rasterization stage 168 of graphics processing pipeline 162, Figure 4 illustrates and [0066] notes GPU may render objects of 3D scene data 230); storing intermediate surface results as an object image layer from the object local surface properties (e.g. Figure 4, texture buffer data 232 and/or rendered images stored in first buffer 222A or second buffer 222B)([0024] and [0058] further notes storing the intermediate graphics data in a G-buffer representation in graphics memory 106/174, where the intermediate graphics data may include a shaded component, a depth component, position component for specifying a position of a graphics object; a normals component for specifying a local surface normal for the graphics object; an albedo component for specifying surface reflectance for the graphics object; or a specular component for texture and/or depth information for a plurality of graphics objects, Figure 4 and associated text, e.g. [0066], notes performing asynchronous image warping, which may include two passes, where a slow, first pass may include a GPU rendering objects of 3D scene data 230 to texture buffer data 232 (also illustrated as a series of rendering images 224) and storing this image (or a portion of the image conforming to the viewport) to a first buffer, e.g. buffer 222A, or a second buffer, e.g. buffer 222B); and rendering a second object image surface layer based on the stored intermediate surface results (e.g. Figure 4, final image 234)([0059] notes GPU 190 receives the intermediate graphics data and buffers the intermediate graphics data in the G-buffer of graphics memory 192, and pixel processing pipeline 194 and texture engine 196 then perform a second portion of the image rendering process to render one or more images from the intermediate graphics data; [0060] notes GPU 190 may generate two images of a stereoscopic image pair (a left-eye image and a right-eye image) from the intermediate graphics data; Figure 4 and associated text, e.g. [0066], further notes performing asynchronous image warping, which may include two passes, where a fast, second pass may include a GPU (the same or different GPU) warping the rendering image (texture buffer data 232) to form final image 234 for a corresponding camera perspective (also illustrated as a series of warped images 226)). 

Schmalstieg et al. differ from the invention defined in claim 1 in that Schmalstieg et al. do not expressly disclose its images rendered as “image surface layers.”  However, each image may be considered an “image surface layer” as the results of one image are used to produce another image and/or the images may be collectively composited as a final image.  This interpretation/modification may yield predictable results, without changing the scope of the invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612